Exhibit 10.1

 

Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 

PRODUCT PURCHASE AGREEMENT

 

THIS PRODUCT PURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 30, 2018, by and between Aircom Telecom LLC, a Taiwan limited liability
company having its principal place of business at 1F., No. 13, Ln. 120, Sec. 1
Neihu Rd., Taiwan (“Supplier”), and Republic Engineers Pte. Ltd., a Singapore
private limited company having its principal place of business at 63 Ubi Avenue
1, #06-01, Singapore, 408937 (“Buyer”), each a “Party” or collectively, the
“Parties”.

 

WHEREAS, Buyer desires to engage Supplier to purchase certain Products; and

 

WHEREAS, Supplier is in the business of selling the Products itemized in Exhibit
A and desires to sell the Product to Buyer; and

 

WHEREAS, Buyer wishes to purchase certain Products from Supplier;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are
acknowledged, the Parties hereto hereby agree as follows:

 

1.DEFINITIONS AND INTERPRETATION.

 

1.1Definitions. Capitalized terms have the meanings set forth or referred to in
Exhibit D, unless otherwise defined herein.

 

1.2Interpretation. Unless the context otherwise requires:

 

(a)Words importing the singular include the plural and vice versa;

 

(b)Words importing a gender include any gender; and

 

(c)Clause headings are for convenient reference only and have no effect in
limiting or extending the language to which they refer in this Agreement or any
Exhibit or Attachment.

 

2.AGREEMENT APPLICABILITY.

 

2.1Under the terms of this Agreement, Buyer retains Supplier to provide to Buyer
any product set forth in Exhibit A (the “Product”).

 

2.2The terms and conditions of any Exhibit are supplemented by the terms and
conditions of this Agreement according to the “Order of Precedence” clause of
this Agreement.

 

2.3All terms and conditions within this Agreement shall govern any Order
submitted for Products and all Orders shall reference this Agreement.

 

3.PRICE AND PAYMENT.

 

3.1Price. Prices of the Product are listed on the attached Exhibit B Product and
Pricing Sheet. Supplier may adjust prices from time to time by delivering to
Buyer an amended Product and Pricing Sheet, provided, however, that price
adjustments shall not affect the Purchase Orders that have been placed and
accepted prior to the delivery of the amended Product and Pricing Sheet.

 

3.2Payment Terms. Supplier shall issue an invoice to Buyer on or any time after
Supplier accepts a Purchase Order. Buyer shall pay invoiced amounts due to
Supplier via wire transfer in accordance with the following payment schedule.
All payments hereunder will be in US dollars unless otherwise agreed to in
writing. In the event of a payment dispute, Buyer shall deliver a written
statement to Supplier no later than ten (10) business days prior to the date
payment is due on the disputed invoice, listing all disputed items and providing
a reasonably detailed description of each disputed item. Amounts not so disputed
are deemed accepted and must be paid, notwithstanding disputes on other items,
within the period set forth in this Section 3. The Parties shall seek to resolve
all such disputes expeditiously and in good faith.

 



 

 

 

Payment Schedule:

 

**CONFIDENTIAL INFORMATION - REDACTED**1

 

3.3Late Payments. Except for the invoiced payments that Buyer has successfully
disputed, Buyer shall pay interest on all late payments calculated daily and
computed monthly, at the lesser of the rate of five percent (5%) per month or
the highest rate permissible under applicable Law.

 

3.4Taxes. All prices are exclusive of, and Buyer is solely responsible for, and
shall pay all taxes, duties, deductions, charges or fees; provided, however,
that Buyer shall not be responsible for any taxes imposed on Supplier’s income,
revenues, gross receipts, personnel or real or personal property.

 

4.ORDER AND PRODUCT ADMINISTRATION.

 

4.1Purchase Orders. Buyer shall issue to Supplier Purchase Orders (containing
applicable basic order terms that are consistent with the terms of this
Agreement). By issuing a Purchase Order, Buyer makes an offer to purchase
Products pursuant to the terms and conditions of this Agreement. Any variations
made to the terms and conditions of this Agreement by Buyer in any Purchase
Orders are void and have no effect. Buyer shall be obligated to purchase from
Supplier quantities of Products specified in a Purchase Order. Each Order shall
be deemed to be incorporated as part of this Agreement upon Buyer’s issuance
thereof.

 

4.2Order Placement. Purchase Orders shall be placed by Buyer at least
twenty-four (24) months prior to the expected delivery date. Purchase Order
pricing shall be consistent with the Product pricing described in Exhibit B, as
amended.

 

4.3Order Acceptance. Supplier accepts a Purchase Order by confirming the order
in writing. Any additional or different terms proposed by Buyer are rejected
unless expressly agreed to in writing.

 

4.4Order Rejection. Supplier shall have the right to reject an Order without
liability or penalty, and without constituting a waiver of any of Supplier’s
rights or remedies under this Agreement if the Order does not comply with the
requirements of this Agreement. Should Supplier reject an order based upon the
foregoing, Supplier will notify Buyer in writing of such rejection.

 

4.5Minimum Order Quantity. Buyer commits to place binding Orders with Supplier,
upon Effective Date, for a Minimum Order Quantity (“MOQ”) of Product as follows.
Buyer shall issue to Supplier Purchase Orders for the MOQ within thirty (30)
days from the Effective Date.

 

  Description   MOQ   Aerkomm K++ System   10 Shipsets

 

5.DELIVERY AND INSPECTION.

 

5.1Delivery. Supplier shall deliver the Products to FCA Oakland, California
(Incoterms 2010), using Supplier’s standard methods for packaging and shipping
such Products. Unless otherwise directed, all Products shipped in one (1) day
from and to a single location may be consolidated on one (1) bill of lading or
air waybill, as appropriate.

 

 

 



 

1Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



2

 

 

5.2Title and Risk of Loss. Title to Products passes to Buyer upon full payment
of the Products by Buyer. Risk of loss passes to Buyer upon shipment of Products
to the carrier in accordance with Section 5.1.

 

5.3Inspection.

 

(a)Following each delivery of Products by the Supplier, Buyer may conduct
inspection within thirty (30) days after delivery of the Product (“Inspection
Period”) to determined whether the Product was delivered in conformance with the
requirements of this Agreement. If Buyer does not notify Supplier in writing of
any non-conformities within the Inspection Period, Buyer shall be deemed to have
accepted the Product. Subject to written notification within the Inspection
Period, Buyer may reject any Product that does not materially conform with the
requirements identified in the applicable Order. If Supplier determines such
rejected Products are nonconforming, Supplier shall, in its sole discretion,
either (a) replace such nonconforming Products with conforming Products; or (b)
refund to Buyer such amount paid by Buyer for the nonconforming Products
returned to Supplier. Except as provided under this Section 5.3(a), Buyer has no
right to return Products shipping to Buyer pursuant to this Agreement.

 

(b)THE REMEDIES SET FORTH IN THIS SECTION 5.3 ARE BUYER’S SOLE AND EXCLUSIVE
REMEDY AND SUPPLIER’S ENTIRE LIABILITY AND OBLIGATION FOR ANY NON-CONFORMITIES
COVERED BY THIS SECTION.

 

5.4Export License. The Products under this Agreement may be subject to the
export laws and regulations of the United States and other jurisdictions.
Supplier will comply with such laws and regulations and will not export,
re-export or otherwise transfer any such Products without obtaining required
governmental authorizations or licenses; provided, however, that Buyer shall
provide Supplier with such information and assistance as may reasonably be
required by Supplier in connection with securing such authorizations or
licenses, and shall take timely action to obtain all required supporting
documentation.

 

5.5Country of Origin. All Products and/or their packaging and export documents,
unless specifically exempted by the destination country’s governing authorities,
must be marked with the country of origin (manufacture) of the Products in a
conspicuous place as legibly, indelibly, and permanently as the nature of the
article or container permits.

 

5.6Shipping Documents. After Supplier delivers the Products to the carrier,
Supplier will send, upon request by Buyer, shipping documents including the
commercial invoice, packing list, and air waybill or three original parts of the
combined through bill of lading, clean without notation, necessary to release
the Products to Buyer’s custody.

 

5.7Delivery Time. The Parties acknowledge that any time quoted for delivery is
an estimate only. However, Supplier shall use commercially reasonable efforts to
deliver all Products on or before the requested delivery date. No delay in the
shipment or delivery of any Product relieves Buyer of its obligations under this
Agreement, including accepting delivery of any remaining installment or other
orders of Products.

 



3

 

 

6.CONFIDENTIALITY. The terms of this Agreement are deemed to be Confidential
Information under the Non-Disclosure Agreement between Supplier’s parent
company, Aircom Pacific, Inc. and Republic Engineers Pte. Ltd., effective as of
January 26, 2018 (the “NDA”). The NDA is incorporated herein and will continued
to govern Confidential Information exchanged during the term of this Agreement.
If there is any conflict between the provisions of the NDA and this Agreement,
this Agreement will govern. Those provisions of the NDA that are stated to
survive termination, will survive termination of this Agreement.

 

7.TERM; TERMINATION.

 

7.1Term. The term of this Agreement commences on the Effective Date and
continues for a period of five (5) years, unless it is terminated earlier
pursuant to the terms of this Agreement or applicable Law (“Term”).

 

7.2Termination.

 

(a)Supplier may terminate this Agreement immediately upon notice to Buyer in the
event Supplier provides written notice to Buyer that Buyer failed to pay an
undisputed invoice in accordance with Section 3 and Buyer fails to pay the
undisputed amounts due within thirty (30) days from receipt of such notice.

 

(b)Buyer may terminate this Agreement immediately upon notice to Supplier in the
event Buyer provides written notice to Supplier that Supplier materially
breaches any of its obligations under this Agreement and Supplier fails to cure
such breach within ninety (90) days from receipt of such notice; provided,
however that Buyer shall pay all amounts due to Supplier for Products delivered
(or not yet delivered but committed under MOQ), and reimburse Supplier for all
of its out-of-pocket costs and expenses incurred by Supplier prior to Supplier’s
receipt of the termination notice.

 

(c)Either Party may terminate this agreement, immediately upon written notice to
the other Party, in the event the other Party: (i) becomes insolvent; (ii) makes
an assignment for the benefit of creditors; (iii) files a voluntary bankruptcy
petition; (iv) acquiesces to an involuntary bankruptcy petition; (v) is
adjudicated bankrupt; or (vi) after two (2) consecutive weeks following a Force
Majeure Event that impacts the affected Party’s obligations under this
Agreement.

 

(d)Termination of this Agreement will not be exclusive of any other remedy
available under this Agreement or applicable law or equity.

 

(e)The Parties have considered the investment required to perform this Agreement
and possible losses in the event of termination, and agree the rights of
termination provided in this Agreement are absolute.

 

7.3Consequences of Termination. Upon the termination of this Agreement:

 

(a)Supplier will issue to Buyer a final invoice including all fees and charges
for Products and expenses incurred prior to and including the effective date of
termination, and Buyer shall pay such invoice in accordance with Section 3.

 

(b)Upon Buyer’s compliance with its obligations pursuant to Section 7.2(b),
Supplier shall deliver all ordered Products to Buyer.

 



4

 

 

8.PRODUCT WARRANTIES. The Product warranty and out of warranty Product repairs
are set forth in Exhibit C – Product Warranty and Support Terms.

 

9.INDEMNIFICATION.

 

9.1Mutual Indemnification. Subject to the terms and conditions of this
Agreement, each Party (as “Indemnifying Party”) shall indemnify, defend and hold
harmless the other Party and its respective officers, directors and employees
(collectively, “Indemnified Party”) against any losses, damages, liabilities,
claims, actions, judgments, settlements, interest, awards, penalties, fines,
costs or expenses of whatever kind, including reasonable attorneys’ fees awarded
against Indemnified Party in a final judgement (collectively, “Losses”), arising
out of or resulting from any third-party Claim alleging:

 

(a)A breach of any representation, warranty or covenant set forth in this
Agreement by Indemnifying Party or its personnel;

 

(b)Any grossly negligent or more culpable act or omission of Indemnifying Party
or its personnel in connection with the performance of this Agreement;

 

(c)Any bodily injury, death of any person or damage to real or tangible personal
property caused by gross negligence or willful misconduct of Indemnifying Party
or its personnel; or

 

(d)Any Products infringe any Intellectual Property Rights of a third party.

 

Without limiting the generality of the foregoing, if any of the Products or any
portion thereof is held, or in Supplier’s reasonable opinion is likely to be
held, in any such suit to constitute an infringement, misappropriation or
violation of the rights of a third party, Supplier shall promptly, at its
expense and option, either: (i) secure for Buyer the right to continue the use
of such Product; or (ii) modify or replace such Product with a substantially
equivalent item that is not subject to any such claim, or modify such Product so
that it becomes no longer subject to any such claim; provided, however, that
after any such replacement or modification, the Product must continue to
substantially conform to the specifications provided by Buyer, and further
provided, that any such modified or replaced Product shall be subject to all
Supplier warranties contained herein. If Supplier is unable to procure the right
to continued use of such Product, or to modify or replace such Product, then
Buyer shall return such Product to Supplier, and Supplier shall refund to Buyer
the amount paid to Supplier for such Products.

 

THIS SECTION 10.1 SETS FORTH BUYER’S SOLE AND EXCLUSIVE REMEDY AND SUPPLIER’S
ENTIRE LIABILITY AND OBLIGATION FOR ANY PRODUCTS THAT ARE WITHDRAWN PURSUANT TO
THIS SECTION.

 

9.2Exceptions to Indemnification. Notwithstanding anything to the contrary in
this Agreement, an Indemnifying Party is not obligated to indemnify or defend
(if applicable) an Indemnified Party against any Claim if such Claim or
corresponding Losses arise out of or result from, in whole or in part:

 

(a)Indemnified Party’s negligence or more culpable act or omission (including
recklessness or willful misconduct);

 

(b)Indemnified Party’s bad faith failure to comply with any of its obligations
set forth in this Agreement;

 

(c)Indemnified Party’s use of the Products in any manner not otherwise
authorized under this Agreement or that does not materially conform with any
usage such as instructions, guidelines, or specifications provided by Supplier;

 

(d)Any modifications or changes made to the Products by or on behalf of any
Person other than Supplier or its Authorized Representatives, if the
infringement of Intellectual Property rights would have been avoided without
such modification or change; or

 



5

 

 

(e)Any products or assemblies manufactured or designed by Buyer.

 

9.3Indemnification Procedures. After receipt of a notice of any Claim or the
commencement of any action, an Indemnified Party shall: (a) notify the
Indemnifying Party in writing of any such Claim; (b) provide the Indemnifying
Party with reasonable assistance to settle or defend such Claim, at the
Indemnifying party’s own expense; and (c) grant to the Indemnifying Party the
right to control the defense and/or settlement of such Claim, at the
Indemnifying Party’s own expense; provided, however, that: (i) Indemnifying
Party shall not, without the Indemnified Party’s consent (such consent not to be
unreasonably withheld or delayed), agree to any settlement that makes any
admission on behalf of the Indemnified Party; and (ii) the Indemnified Party
shall have the right, at its own expense, to monitor any legal proceeding
through legal counsel of its choosing.

 

9.4EXCLUSIVE REMEDY. THIS SECTION SETS FORTH THE ENTIRE LIABILITY AND OBLIGATION
OF EACH INDEMNIFYING PARTY AND THE SOLE AND EXCLUSIVE REMEDY FOR EACH
INDEMNIFIED PARTY FOR ANY LOSSES COVERED BY THIS SECTION 10.

 

10.LIMITATION OF LIABILITY.

 

10.1No liability for Consequential or Indirect Damages. IN NO EVENT SHALL EITHER
PARTY OR ITS REPRESENTATIVES BE LIABLE FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL,
SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR
DIMINUTION IN VALUE, ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B) WHETHER OR NOT THE
PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND/OR (C) ANY LEGAL OR
EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) UPON WHICH THE CLAIM IS BASED,
AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL
PURPOSE.

 

10.2Maximum Liability. IN NO EVENT SHALL EACH PARTY’S AGGREGATE LIABILITY
ARISING OUT OF OR RELATED TO THIS AGREEMENT, WHETHER ARISING OUT OF OR RELATED
TO BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED THE
TOTAL AMOUNTS PAID AND AMOUNTS ACCRUED BUT NOT YET PAID TO SUPPLIER PURSUANT TO
THIS AGREEMENT IN THE TWELVE (12) MONTH PERIOD PRECEDING THE EVENT GIVING RISE
TO THE CLAIM.

 

11.INTELLECTUAL PROPERTY RIGHTS.

 

11.1Ownership. Buyer acknowledges and agrees that:

 

(a)Supplier or its licensors will retain all Intellectual Property Rights used
to create, embodied in, used in and otherwise relating to the Product and any of
the component parts;

 

(b)Any and all Supplier Intellectual Property Rights are the sole and exclusive
property of Supplier or its licensors;

 

(c)Buyer shall not acquire any ownership interest in any of Supplier
Intellectual Property Rights under this Agreement;

 

(d)Any goodwill derived from the use by Buyer of Supplier Intellectual Rights
inures to the benefit of Supplier or its licensors, as the case may be;

 

(e)If Buyer acquires any Intellectual Property Rights in or relating to any
Product purchased under this Agreement (including any rights in any trademarks,
derivative works or patent improvements relating thereto), by operation of law,
or otherwise, such rights are deemed and are hereby irrevocably assigned to
Supplier or its licensors, as the case may be, without further action by either
Party; and

 



6

 

 

(f)Buyer shall use Supplier Intellectual Property Rights only in accordance with
this Agreement and any instructions of Supplier.

 

11.2Prohibited Acts. Buyer shall not:

 

(a)Take any action that may interfere with any of Supplier’s (or its licensors’)
rights in or to Supplier Intellectual Property Rights, including Supplier’s
ownership or exercise thereof;

 

(b)Challenge any right, title or interest of Supplier or its licensors in or to
Supplier Intellectual Property Rights;

 

(c)Make any claim or take any action adverse to Supplier’s or its licensors’
ownership of Supplier Intellectual Property Rights;

 

(d)Register or apply for registrations, anywhere in the world, for Supplier’s
trademarks or any other trademark that is similar to Supplier’s trademarks or
that incorporates Supplier’s trademarks;

 

(e)Misappropriate any of Supplier’s trademarks for use as a domain name without
prior written consent from Supplier; or

 

(f)Alter, obscure or remove any of Supplier’s trademark or copyright notices or
any other proprietary rights notices placed on the Products purchased under this
Agreement, marketing materials or other materials that Supplier may provide

 

11.3Pre-Existing Intellectual Property. Unless as otherwise agreed to in writing
by the Parties, each Party will retain its Intellectual Property Rights that
pre-exist the Effective Date or were obtained outside of this Agreement.

 

12.REPRESENTATIONS AND WARRANTIES.

 

12.1Supplier’s Representations and Warranties. Supplier represents and warrants
to Buyer that:

 

(a)It is in material compliance with all applicable Laws relating to this
Agreement, the Product and the operation of its business;

 

(b)It has obtained all licenses, authorizations, approvals, consents or permits
required to conduct its business generally and to perform its obligations under
this Agreement; and

 

(c)The Products will materially comply with the specifications for such Products
set forth in Exhibit A.

 

12.2Buyer’s Representations and Warranties. Buyer represents and warrants to
Supplier that:

 

(a)It is in material compliance with all applicable Laws relating to this
Agreement, the Product and the operation of its business;

 

(b)It has obtained all licenses, authorizations, approvals, consents or permits
required to conduct its business generally and to perform its obligations under
this Agreement;

 

(c)It has the full right, corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;

 

(d)All financial information that it has provided to Supplier is true and
accurate and fairly represents Buyer’s financial condition; and the execution of
this Agreement by its Authorized Representative, and the delivery of this
Agreement by Buyer, have been duly authorized by all necessary corporate action
on the part of the Buyer.

 



7

 

 

EXCEPT AS SET FORTH IN THIS SECTION, (A) NEITHER SUPPLIER NOR ANY PERSON ON
SUPPLIER’S BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR
PERFORMANCE OF GOODS OR PRODUCTS TO STANDARDS SPECIFIC TO THE COUNTRY OF IMPORT,
WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE
OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) BUYER ACKNOWLEDGES
THAT IT HAS NOT RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY SUPPLIER, OR
ANY OTHER PERSON ON SUPPLIER’S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THIS
SECTION OF THE AGREEMENT.

 

13.GENERAL.

 

13.1Language. The Parties hereto have agreed that this Agreement be drafted in
English only. All contractual documents and all correspondence, invoices,
notices and other documents shall be submitted in English.

 

13.2No Assignment. Neither Party may assign or transfer its rights or
obligations in this agreement (by operation of law or otherwise), in whole or in
part, to any person or entity without the prior written consent of the other
Party, which consent shall not be unreasonable withheld; provided, however, that
either party may assign such rights or obligations to (a) a successor or
surviving corporation resulting from a merger, consolidation, sale of assets or
stock or other corporate reorganization, or (b) its parent or affiliate, upon
condition that the assignee will assume all of the Party’s obligations
hereunder. Any attempt to assign or delegate in violation of this clause will be
void.

 

13.3Severability. If any provision of this Agreement is found to be invalid,
illegal, or unenforceable in any respect, the remaining provisions of this
Agreement will remain in full force and effect.

 

13.4Notices. Each Party must provide notices or other communications to the
other Party in writing by: (a) certified mail, hand delivery or delivery by a
courier service to the address below set forth (or such other address as may
have been furnished by or on behalf of such party by like notice), (b) facsimile
with receipt of a “transmission ok” acknowledgement, or (c) e-mail with a read
receipt. Communications sent by facsimile or e-mail shall be deemed effectively
served upon dispatch, if receipt is confirmed electronically. Communications
sent by certified mail or courier service shall be deemed effectively served
three (3) calendar days after deposit. All other general correspondence may be
communicated by electronic means (e-mail).

 

  Buyer Supplier   Republic Engineers Pte. Ltd. Aircom Telecom LLC   63 Ubi
Avenue 1, #06-01 1F., No. 13, Ln. 120, Sec. 1 Neihu Rd.  

Singapore, 408937

Attn: _________________

Taiwan

Attn: ______________________

 

13.5No Waiver. No waiver by either Party of a breach of any term, provision or
condition of this Agreement by the other Party shall constitute a waiver of any
prior, concurrent or subsequent breach of the same or any other provision, and
no waiver will be binding unless made in an express writing signed by the
waiving Party.

 

13.6Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument binding on both parties. Facsimile or
electronically authenticated signatures will be considered binding for all
purposes.

 



8

 

 

13.7Headings. The section and subsection headings used in this Agreement are
intended for reference purposes only and shall not affect the interpretation or
construction of any provision of this Agreement.

 

13.8Governing Law, Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of California, without regard to its conflicts of laws
provisions. The Parties agree that the United Nations Convention on Contracts
for the International Sale of Goods does not apply to this Agreement. Each Party
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees to bring any such action, litigation or proceeding arising in
connection with this Agreement only in the courts of California. If for any
reason venue is not accepted in California, the Parties irrevocably consent as
provided in this Section to the exclusive jurisdiction of the courts of Taiwan.
Each Party agrees that a final judgment in any such action, litigation or
proceeding is conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 

13.9Relationship of the Parties. The Parties are independent contractors.
Nothing in this Agreement shall be construed to create or imply partnership,
joint venture, agency relationship or contract of employment. Neither Party has
the right to incur any obligation on behalf of the other Party.

 

13.10Force Majeure. Supplier shall not be liable or responsible to Buyer, nor be
deemed to have defaulted under or breached this Agreement, for any failure or
delay in fulfilling or performing any term of this Agreement, if such failure or
delay is caused by or results from acts beyond Supplier’s control, including:
(a) acts of nature; (b) flood, fire, earthquake or explosion; (c) war, invasion,
hostilities (whether war is declared or not), terrorist threats or acts, riot or
other civil unrest; (d) requirements of law; (e) actions, embargoes or blockades
in effect on or after the date of this Agreement; (f) action by any governmental
authority (whether or not having the effect of law); (g) national or regional
emergency; (h) strikes, labor stoppages or slowdowns or other industrial
disturbances; (i) shortages of or delays in receiving raw materials; or (j)
shortage of adequate power or transportation facilities (each, a “Force Majeure
Event”). Supplier shall use its best efforts to notify Buyer within three (3)
days after the occurrence of such Force Majeure event, and the cessation
thereof.

 

13.11Press Releases. Neither party shall issue any press release concerning this
Agreement without the other Party’s consent. Neither party may use the name,
trade name, trademark, logo, acronym or other designation of the other in
connection with any press release, advertising, publicity materials or otherwise
without the prior written consent of the other Party.

 

13.12Order of Precedence. Any inconsistency in the provisions of this Agreement
will be resolved by giving precedence in the following order: (1) The applicable
Amendment that gives rise to the inconsistency in provisions, (2) this
Agreement, (3) Exhibits, and (4) any other document incorporated by express
reference as part of the Agreement; such that the provision in the higher ranked
document, to the extent of the inconsistency, will prevail.

 

13.13Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect the supply of Products to Buyer and Product Support and
supersedes any prior and contemporaneous representations or agreements, oral or
written, and all other communications between the Parties relating to the supply
of Products to Buyer and Product Support. This Agreement may not be altered or
modified without the express written consent of all Parties.

 

14.PERSONAL GUARANTEE. Pursuant to a separate agreement executed as of the
Effective Date, Chinniah Ahnandaraja has absolutely, unconditionally, and
irrevocably guaranteed all obligations of the Buyer to Supplier pursuant to this
Agreement, and Supplier shall have no obligations hereunder unless and until
such Guaranty Agreement has been duly executed by Chinniah Ahnandaraja and
delivered to Supplier.

 

[Signature Page Follows]

 



9

 

 

IN WITNESS WHEREOF the Parties hereto, by their duly Authorized Representatives,
have executed this Agreement as of the date first set forth above.

 



AIRCOM TELECOM LLC   REPUBLIC ENGINEERS PTE. LTD.           By:     By:   Name: 
Robin Tseng   Name:  Chinniah Ahnandaraja Title: CEO   Title: Executive Director

 



10

 

 

EXHIBIT A

 

PRODUCT DESCRIPTION

 

PRODUCT

 

The Product is defined as the Aerkomm K++ System (“Product”), which is comprised
of the following parts as well as supporting documentation. Together in the
quantities identified in the parts list below, they comprise one shipset (the
“Shipset”).

 

Parts List – Aerkomm K++ System

 

**CONFIDENTIAL INFORMATION - REDACTED**2

 

 

 

 

 



 

2Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



11

 

 

EXHIBIT B

 

PRODUCT AND PRICING SHEET

 

PRICING

 

The price listed below is a firm fixed price for the initial (5) years from the
Effective Date of this Agreement and is valid for Purchase Orders for the MOQ
and an optional additional 30 Shipsets.

 

USD **CONFIDENTIAL INFORMATION - REDACTED**3 per Shipset

 

 

 

 

 

 



 

3Confidential Information has been omitted from this Agreement and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to this omitted information.

 



12

 

 

EXHIBIT C

 

PRODUCT WARRANTY AND SUPPORT TERMS

 

1)WARRANTY. Supplier warrants to Buyer that:

 

a)at the time of Delivery, each Product will conform to the applicable product
requirements and specifications; and perform and operate as intended and as set
forth in the applicable requirements and specifications of Exhibit A;

 

b)at the time of Delivery, each Product will be free from defects in material,
workmanship and design, including selection of materials and process of
manufacture;

 

c)at the time of Delivery, the Product will not contain or introduce viruses or
other harmful elements designed to disrupt the orderly operation of, or impair
the integrity of data files resident on, any of Buyer’s hardware, and that
Supplier will use then-current and comprehensive virus detection/scanning
programs, from a reputable vendor of anti-virus software, to protect the
Product; and

 

d)for airborne equipment, Supplier shall attach the necessary airworthiness
Certification document(s) to permit installation of the Product on to an
aircraft in accordance with the latest revision of the airworthiness regulations
applicable for the importing country. The Certification document(s) shall show
the configuration / modification status of each Product.

 

2)PRODUCT WARRANTY LIMITATION. The foregoing warranties do not apply to any
Product that:

 

a)has been subjected to abuse, misuse, neglect, negligence, accident, improper
testing, improper installation, improper storage, improper handling, abnormal
physical stress, abnormal environmental conditions or use contrary to any
instructions issued by Supplier;

 

b)has been reconstructed, repaired or altered by persons other than Supplier or
its Authorized Representative; or

 

c)has been used with any third-party Products, hardware or product that has not
been previously approved in writing by Supplier.

 

3)WARRANTY PERIOD. Supplier will provide the remedies set forth in Section 4
below, if a Product fails to comply in any respect with the warranty set forth
in Section 1 of this Exhibit C during the applicable Warranty Period.

 

4)REMEDIES.

 

a)Warranty on Repairs. The following warranties will apply to repairs:

 

i)As to a defect in material or workmanship or conformance to the Order, a
repair will be free of such defects for the remainder of the initial Warranty
Period set forth in the Agreement or for period of ninety (90) days from the
date of return shipment of the repaired Product by Supplier to Buyer, whichever
ends later.

 

ii)Buyer shall notify Supplier, in writing, of any alleged claim or defect
within ten (10) business days from the date Buyer discovers, or upon reasonable
inspection should have discovered, such alleged claim or defect (but in any
event before the expiration of the initial Warranty Period).

 

iii)Buyer shall arrange for the return of such defective Product pursuant to the
Return Material Authorization (“RMA”) number to be obtained by contacting
Supplier, and ship at its expense and risk of loss, such Products to Supplier’s
premises for inspection and testing by Supplier.

 

iv)if Supplier’s inspection and testing reveals that such Products are defective
and any such defect has not been caused or contributed to by any of the factors
described under Section 2 above, Supplier shall in its sole discretion and at
its expense, repair or replace such defective Products.

 



13

 

 

v)if Supplier’s inspection and testing finds no such defect (“No Fault Found, or
NFF”), the fees for the NFF shall be charged to Buyer at the rate of six-hundred
US dollars (US$600) per Product unit or at Supplier’s then-current rate; and

 

vi)except for the NFF Products, Supplier shall ship to Buyer, at Supplier’s
expense and risk of loss, the repaired or replaced Products to a location
designated by Buyer.

 

In no event shall Buyer or its Customers reconstruct, repair, alter or replace
any Product, in whole or in part, either itself or by or through any third
party.

 

SUBJECT TO SECTION 11.1 OF THE AGREEMENT AND SECTION 2 OF THIS EXHIBIT C, THIS
SECTION 4 OF EXHIBIT C SETS FORTH BUYER’S SOLE REMEDY AND SUPPLIER’S ENTIRE
LIABILITY UNDER THE AGREEMENT OR THE PSA FOR ANY BREACH OF THE PRODUCT WARRANTY
SET FORTH IN SECTION 1 ABOVE.

 

b)Turnaround Time. Turnaround Time (“TAT”) for above repairs begins on the date
that Supplier receives the Product, and ends on the date the repaired Product is
available for shipment. Supplier’s TAT will be on average thirty (30) business
days.

 



14

 

 

EXHIBIT D

 

DEFINITIONS

 

Affiliate. The term “Affiliate” means an entity, which directly or indirectly,
owns or controls, is owned or is controlled by or is under common ownership or
control with, another entity. “Control” means the power to direct the management
or affairs of an entity, and “ownership” means the beneficial ownership of more
than 50% of the voting equity securities or other equivalent voting interests of
the entity.

 

Amendment. The term “Amendment” means any modification, addition to, or deletion
of the terms and conditions of this Agreement, or any Exhibit, that is executed
by an Authorized Representative of each Party and incorporated by reference
herein.

 

Authorized Representative. The term “Authorized Representative” means an
individual with authority to legally bind the Party.

 

Aviation Authority. The term “Aviation Authority” means the FAA, European
Aviation Safety Agency (“EASA”), Australian Civil Aviation Safety Authority
(“CASA”), or any other regional aviation authority exercising the same or
substantially the same jurisdiction or authority within their respective region.

 

Certification. The term “Certification” means providing an FAA 8130-3 tag, CAAC,
or EASA or equivalent documentation.

 

Change. The term “Change” means any change, Amendment and/or modification to the
Product which modifies the. form, fit or function of the Product based on a
change introduced by: (1) Buyer, requiring a change in the Product Design
specified in the Technical Requirements; (2) Supplier requesting a change in the
Product Design in the · Technical Requirements; and (3) a change in Law or
Regulation or new interpretation of existing Law or Regulation (“Change in
Regulation”) issued by the Aviation Authority having jurisdiction over the
Product and requiring mandatory changes to Product Design.

 

Claim. The term “Claim” means any claim, action, cause of action, demand,
lawsuit, arbitration, inquiry, audit, notice of violation, proceeding,
litigation, citation, summons, subpoena or investigation of any nature, civil,
criminal, administrative, regulatory or other, whether at law, in equity or
otherwise brought against a Person entitled to indemnification under Section 10.

 

Data. The term “Data” means the information contained, conveyed or embodied in
Materials such as manuals, instructions, computer files (including Loadable
Software), provisioning files, indexes, catalogs, drawings or service bulletins.

 

Exhibit. The term “Exhibit” means any transaction document (whether or not
identified as an Exhibit) in which each project outline agreed to by Supplier
and Buyer in accordance with the terms and conditions of this Agreement, and
preferably in the form attached hereto as Exhibit A. Both Exhibits and
Statements of Work shall be executed by the parties and shall form a part of
this Agreement.

 

Governmental Authority. The term “Governmental Authority” means any federal,
state, local or foreign government or political subdivision thereof, or any
agency or instrumentality of such government or political subdivision, or any
arbitrator, court or tribunal of competent jurisdiction.

 

Intellectual Property Rights. The term “Intellectual Property Rights” means all
industrial and other intellectual property rights comprising or relating to: (a)
patents; (b) trademarks; (c) internet domain names, whether or not trademarks,
registered by any authorized private registrar or Governmental Authority, web
addresses, web pages, website and URLs; (d) works of authorship, expressions,
designs and design registrations, whether or not copyrightable, including
copyrights and copyrightable works, software and firmware, data, data files, and
databases and other specifications and documentation; (e) trade secrets; and (f)
all industrial and other intellectual property rights, and all rights, interests
and protections that are associated with, equivalent or similar to, or required
for the exercise of, any of the foregoing, however arising, in each case whether
registered or unregistered and including all registrations and applications for,
and renewals or extensions of, such rights or forms of protection pursuant to
the Laws of any jurisdiction throughout in any part of the world.

 

Law. The term “Law” means any statute, law, ordinance, regulation, rule, code,
constitution, treaty, common law, governmental order or other requirement or
rule of law of any Governmental Authority.

 

Notice. The term “Notice” means Buyer’s written notification to Supplier of an
alleged defect in Supplier’s Product to establish rights to warranty remedies
for all affected, in-warranty Products, from the date such notice is received by
Supplier until the claimed defect is Corrected.

 

Order(s). The term “Order(s)” means a Purchase Order and/or Repair Order.

 



15

 

 

Person. The term “Person” means any individual, partnership, corporation, trust,
limited liability entity, unincorporated organization, association, Governmental
Authority or any other entity.

 

Purchase Order. The term “Purchase Order” means Buyer’s purchase order issued to
Supplier under the Agreement, including all terms and conditions attached to, or
incorporated into, such purchase order.

 

Repair. The term “Repair” means to make a Product serviceable by replacing or
modifying failed or damaged parts, according to Supplier’s maintenance manual.

 

Services. The term “Services” means certain strategic project services, support
services and other services that shall, from time to time, be rendered by
Supplier for Buyer pursuant to an Exhibit.

 

Spare Part(s). The term “Spare Part(s)” means any Product intended to be used as
a replacement Product for installation in an aircraft or for the support of an
aircraft.

 

Specification. The term “Specification” means specifications for Services and
Products to be provided in an Exhibit or Statement of Work.

 

Supplier Intellectual Property Rights. The term “Supplier Intellectual Property
Rights” means Intellectual Property that originated, is made, invented,
developed, created, conceived, reduced to practice or purchased by Supplier at
its own expense prior to the Effective Date or during the Term of the Agreement
and the Supplier has the necessary rights to use or sublicense under this
Agreement.

 

Warranty Period. The term “Warranty Period” means that the Supplier warrants to
Buyer that all Products provided hereunder shall be under warranty for a period
of three (3) years after shipment from Supplier.

 



16

 